Citation Nr: 1022109	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-27 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.  

2.  Entitlement to service connection for skin cancer of the 
elbows, arm, and head.

3.  Entitlement to service connection for colon cancer.  

4.  Entitlement to service connection for blood clots in the 
legs.  

5.  Entitlement to service connection for kidney stones.

6.  Entitlement to service connection for bilateral foot and 
toenail fungus.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
March 1969.

This appeal arises from a December 2005 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  


FINDING OF FACT

The Veteran does not have mitral valve prolapse, skin cancer 
of the elbows, arm, and head, colon cancer, blood clots in 
the legs, kidney stones, or bilateral foot and toenail 
fungus, that is related to his service, to include as due to 
exposure to Agent Orange, or that was caused or aggravated by 
a service-connected disability.  


CONCLUSION OF LAW

Mitral valve prolapse, skin cancer of the elbows, arm, and 
head, colon cancer, blood clots in the legs, kidney stones, 
and bilateral foot and toenail fungus, were not caused or 
aggravated by service, or by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Service Connection

The Veteran asserts that he is entitled to service connection 
for a mitral valve prolapse, skin cancer of the elbows, arm, 
and head, colon cancer, blood clots in the legs, kidney 
stones, and bilateral foot and toenail fungus, due to his 
service.  He argues that he has a mitral valve prolapse that 
was caused or aggravated by his service-connected diabetes, 
that he has skin cancer of the elbows, arm, and head, 
colon cancer, blood clots in the legs, kidney stones, and 
bilateral foot and toenail fungus, due to exposure to Agent 
Orange.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  Service connection may also 
be granted for tumors, malignant, or of the brain or spinal 
cord or peripheral nerves, and endocarditis (this term covers 
all forms of valvular heart disease), when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice- 
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003, 69 Fed. Reg. 25179 (2004).  

In addition, disease associated with exposure to certain 
herbicide agents will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.309, see also 38 C.F.R. § 3.307, 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Service connection is currently in effect for diabetes 
mellitus, type II, hypertension, primary open-angle glaucoma, 
peripheral neuropathy of the bilateral upper and lower 
extremities, coronary artery disease, and erectile 
dysfunction.   

The Veteran's discharge (DD Form 214) indicates that he 
served in Vietnam.  Therefore, duty in the Republic of 
Vietnam is shown for the purposes of the regulation governing 
the presumption of service connection for certain diseases 
due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment reports show the following: 
in July and November of 1967, he was treated for tinea pedis; 
in October 1967, he was treated for an "acne-type rash" on 
his back and face.  In August 1967, he underwent an excision 
of an abdominal mole.  In August 1968 and November 1969, he 
had several warts removed from his left foot.  The Veteran's 
separation examination report, dated in November 1969, shows 
that his "head, face, neck, and scalp," heart, abdomen and 
viscera, feet, upper and lower extremities, and skin, were 
all clinically evaluated as normal.  An associated "report 
of medical history" shows that he denied a history of skin 
diseases, palpitation or pounding heart, 'stomach, liver or 
intestinal trouble," or "tumor, growth, cyst or cancer."   

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1990 and 2009.  This 
evidence shows that the Veteran was treated for squamous cell 
carcinoma, basal cell carcinoma, actinic keratosis, 
seborrheic keratosis, urticaria, dermatitis, tinea unguium, 
kidney stones, colon cancer, blood clots in his legs (with 
notations of SVT (superficial venous thrombus)) and IVC 
(presumably "intravenous clot"), and a mitral valve 
prolapse.  

A VA heart examination report, dated in October 2005, shows 
that the diagnosis was mitral valve prolapse.  The examiner 
essentially stated that the Veteran's mitral valve prolapsed 
was not caused or aggravated by his diabetes.  The examiner 
indicated that the Veteran's C-file had been reviewed.  

A VA skin examination report, dated in October 2005, shows 
that the diagnoses were history of squamous cell carcinoma, 
history of basal cell carcinoma, and actinic keratosis.  The 
examiner essentially stated that the Veteran's lesions were 
on sun-exposed areas, and that the Veteran was at high risk 
for skin cancer.  

A VA heart examination report, dated in February 2009, shows 
that the diagnosis was diabetes mellitus type 2 with coronary 
artery disease.  The examiner stated, "At this time, there 
is no evidence of peripheral vascular disease by examination 
clinically."  

The Board finds that the claims must be denied.  With regard 
to the possibility of service connection on a direct or 
presumptive basis (that does not involve exposure to Agent 
Orange), the Veteran's service treatment reports show that in 
1967, he was treated for tinea pedis, an "acne-type rash" 
on his back and face, and that he underwent an excision of an 
abdominal mole, and that in August 1968 and November 1969, he 
had several warts removed from his left foot.  The Veteran's 
service treatment reports do not show any treatment for heart 
symptoms, colon cancer, blood clots, or kidney stones.  The 
Veteran's November 1969 separation examination report does 
not note any of the claimed conditions.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303(a).  As for the post-service medical evidence, the 
earliest medical evidence of any of the claimed conditions is 
dated no earlier than 1990.  This is over 20 years after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of symptoms, 
and it weighs against the claims.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
competent evidence of a nexus between any of the claimed 
conditions and the Veteran's service.  See 38 C.F.R. § 
3.303(d).  Finally, there is no medical evidence to show that 
a malignant tumor, or endocarditis, was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Although the 
Veteran is shown to have served in Vietnam, and is therefore 
presumed to have been exposed to Agent Orange, there is no 
competent evidence to show that any of the claimed conditions 
were caused by such exposure, Combee, and the applicable law 
does not include any of the claimed conditions as a condition 
for which presumptive service connection may be granted on 
this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The very long time between service in 
Vietnam and the current problems at issue clearly indicates 
no connection, beyond the fact that such disorders have not 
been found to be connected with exposure to herbicides.  

In summary, the evidence does not show that the Veteran has 
any of the claimed conditions that is related to his service, 
and the Board finds that the preponderance of the evidence is 
against the claims, and that the claims must be denied.  Id.

With regard to the claims for a mitral valve prolapse, and 
blood clots in his legs, the Veteran's primary argument is 
that these conditions were caused or aggravated by a service-
connected disability.  With regard to the claim for blood 
clots, the Veteran has argued that they are secondary to 
'what should be" a service-connected disability, i.e., colon 
cancer.  See December 2005 RO decision.  However, the Board 
has determined that service connection for colon cancer is 
not warranted, and there is no competent evidence to show 
that either of the claimed conditions were caused or 
aggravated by the Veteran's diabetes, or any other service-
connected disability.  The only competent opinion is found in 
the October 2005 VA heart examination report, and this 
opinion weighs against the claim for a mitral valve prolapse.  
In reaching this decision, the Board stresses that service 
connection is currently in effect for disabilities that 
include coronary artery disease, and that there is no 
competent evidence to show that any type of heart disease 
(other than coronary artery disease) is related to his 
service, or to a service-connected disability.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the secondary service connection claims, and that the 
claims must be denied.  

Accordingly, the Board finds that service connection for any 
of the claimed conditions is not warranted under 38 C.F.R. § 
3.310 and/or Allen.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a mitral valve 
prolapse, skin cancer of the elbows, arm, and head, colon 
cancer, blood clots in the legs, kidney stones, or bilateral 
foot and toenail fungus.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that mitral 
valve prolapse, skin cancer of the elbows, arm, and head, 
colon cancer, blood clots in the legs, kidney stones, and 
bilateral foot and toenail fungus, were caused or aggravated 
by service, and/or by a service-connected disability.  The 
Veteran has not specifically asserted that he began having 
any relevant symptoms during service.  To the extent that he 
may assert that he had relevant symptoms after service at 
some point, his statements are competent evidence to show 
that he experienced these symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a 
diagnosis for the claimed conditions, or to state whether 
such conditions were caused or aggravated by service or by a 
service-connected disability, or are due to exposure to Agent 
Orange.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this regard, while the Board acknowledges that the absence 
of any corroborating medical evidence supporting his 
assertions does not render his statements incredible in and 
of itself, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
a veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting 
that lay evidence can be competent to establish a diagnosis 
when a layperson is competent to identify the medical 
condition).  In this case, the Veteran's service treatment 
reports and post-service medical records have been discussed.  
None of the claimed conditions are shown less than 20 years 
after separation from service, and there is no competent 
opinion of record in support of any of the claims.  Given the 
foregoing, the Board finds that the service treatment 
reports, and the post-service medical evidence, outweigh the 
Veteran's contentions to the effect that he has the claimed 
conditions that are related to his service, or to a service-
connected disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in July 2005.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also March 2006 VCAA letter.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
heart, and general medical (to include the skin), 
examinations, and an etiological opinion has been obtained 
with regard to the claim for secondary service connection for 
a heart disorder.  

To the extent that the Veteran has not been afforded 
examinations, and etiological opinions have not been 
obtained, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran was treated for some skin symptoms 
during service, as noted, however, none of the claimed 
conditions were noted in his separation examination report.  
The earliest medical evidence of any of the claimed 
conditions is dated no earlier than 20 years after separation 
from service, and there is no competent evidence to show that 
any of the claimed conditions are related to his service, to 
include as due to exposure to Agent Orange, or as caused or 
aggravated by a service-connected disability.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2009); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


